Exhibit 2.1 AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER This AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER is dated as of April 4, 2013 (this  Amendment ), by and among MCW Energy Group Limited, an Ontario corporation ( Parent ), MCW CA SUB, a California corporation and a wholly-owned subsidiary of Parent ( Merger Sub ), and GeoPetro Resources Company, a California corporation (the  Company ). RECITALS WHEREAS, Parent, Merger Sub and the Company entered into that certain Agreement and Plan of Merger dated as of February 28, 2013 (the  Agreement ); and WHEREAS, pursuant to Section 8.4 of the Agreement, each of the parties hereto desires to amend and modify the Agreement in accordance with the provisions hereof. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree to amend the Agreement as follows: 1. Recitals; Defined Terms . The foregoing recitals are hereby made a part of this Amendment. Capitalized terms used but not otherwise defined in this Amendment shall have the meaning assigned to such terms in the Agreement. 2.
